DECISION
The application of the above-named defendant for a review of the sentence of 40 years 5 years for weapon; consecutive imposed on March 23, 1982, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed.
This Board feels that the sentence imposed was in line with other crimes of the same nature.
We wish to thank Chuck Peterson, of the Montana Defender Project, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Mark Sullivan